FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                       DECEMBER 17, 2020
                                                                    STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                   2020 ND 310

NBS Consulting, Inc. dba On Point
Management and Whitney Racine,                      Plaintiff and Appellee
     v.
Peirce Harris aka Pierce Harris,                 Defendant and Appellant
     and
All Other Occupants,                                          Defendants

                               No. 20200203

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Gary H. Lee, Judge.

AFFIRMED .

Per Curiam.

Remington M. Kostenko and Dean A. Frantsvog, Minot, ND, for plaintiff and
appellee; submitted on brief.

Pierce Harris, self-represented, Minot, ND, defendant and appellant;
submitted on brief.
                          NBS Consulting v. Harris
                               No. 20200203

Per Curiam.

[¶1] Pierce Harris appealed from an order and a judgment evicting him from
a property in Minot. Harris argues he was wrongfully evicted and improperly
served. Harris failed to provide a transcript, which leaves us with little record
to review. “If the record on appeal does not allow a meaningful and intelligent
review of the alleged error, we decline to review it.” City of West Fargo v. Olson,
2007 ND 48, ¶ 1, 734 N.W.2d 342 (quoting State v. Stockert, 2004 ND 146, ¶
13, 684 N.W.2d 605). Harris failed to provide us the opportunity to review his
claims in a meaningful and intelligent manner. Therefore, we summarily
affirm the district court under N.D.R.App.P. 35.1(a)(7).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1